Citation Nr: 0109804	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder as secondary to service-connected posttraumatic 
stress disorder.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 until 
October 1975.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

The veteran claims that his service-connected posttraumatic 
stress disorder is more severely disabling than reflected in 
the currently assigned 50 percent evaluation.  He also claims 
that he suffers from a cardiovascular disorder that was 
either caused or aggravated by his service-connected 
posttraumatic stress disorder.  Before the Board can decide 
either of these claims, however, additional development is 
required as a matter of law.  

A recent amendment to 38 U.S.C.A. § 5107 (West 1991) provides 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law requires that a claimant be afforded a thorough and 
contemporaneous medical examination, and also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
For reasons set forth below, additional development is needed 
to comply with the Veterans Claims Assistance Act of 2000.

I.  Service Connection for a Cardiovascular Disorder

The veteran essentially claims that stress caused by his 
service-connected posttraumatic stress disorder has 
aggravated his cardiovascular disorder, and that service 
connection for a cardiovascular disorder is therefore 
warranted. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  In addition, a disability which 
is proximately due to or the result of another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. 
§ 3.310(a) (2000).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Id; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence in this case indicates that the veteran suffers 
from cardiovascular disease which may have been aggravated by 
his service-connected posttraumatic stress disorder.  The 
record shows that the veteran's heart problems began in 
November 1987 when he was admitted to Bryan Memorial Hospital 
for an acute inferior myocardial infarction, coronary 
occlusive disease and hypertension.  The veteran was 
readmitted to that facility on numerous occasions throughout 
the 1980's and 1990's for heart problems identified as status 
post acute inferior myocardial infarction, coronary occlusive 
disease, ischemic heart disease, angina pectoris, and 
hypertension.  

Medical records have noted that the veteran has several risk 
factors for coronary disease.  When seen at Cardiology 
Consultants in November 1994, risk factors for heart disease 
were identified as smoking, hypercholesterolemia and a family 
history of coronary disease.  Records from Bryan Memorial 
Hospital noted that the veteran smoked three packs of 
cigarettes a day.  In addition, medical evidence has also 
identified the veteran's posttraumatic stress disorder as a 
possible risk factor.  At a January 1999 VA psychiatric 
examination, for example, the examiner indicated that "a 
load of hostility tends to be aversive to one's heart."  In 
a November 1998 letter, Roger A. Jacobs, M.D., stated that he 
knew the veteran well and was aware of his problems related 
to cardiovascular disease and posttraumatic stress disorder.  
Dr. Jacobs stated that "there is every possibility that an 
increased stress of being back to work has aggravated his 
cardiac condition." 

Based on these findings, the veteran underwent a cardiac 
evaluation at the Nebraska Heart Institute in July 1999.  The 
physician's impression included (1) chest pain, possibly 
angina pectoris, (2) coronary artery disease, (3) ongoing 
tobacco abuse, (4) hypertension, (5) hyperlipidemia, and (6) 
posttraumatic stress disorder.  In a January 2000 addendum 
letter, the examining physician stated that there was no 
evidence that the veteran's coronary disease was related to 
his previous service in the armed services.  However, no 
opinion was offered as to whether this condition was 
aggravated by the veteran's posttraumatic stress disorder.  

The evidence in this case indicates that a medical 
examination may possibly aid in the establishment of 
entitlement to service connection for a cardiovascular 
disorder as secondary to a service-connected disability.  
Therefore, in light of the recent amendment, the Board finds 
that the veteran should be examined by a VA cardiologist to 
determine whether his cardiovascular disorder was either 
caused or aggravated by his service-connected posttraumatic 
stress disorder. 

II.  Increased Evaluation for Posttraumatic Stress Disorder

The veteran claims that his service-connected posttraumatic 
stress disorder has worsened and that an evaluation in excess 
of 50 percent is therefore warranted.  However, the record 
suggests that outstanding medical records may exist which 
have not been associated with the claims file.  These records 
need to be obtained before the Board can adjudicate this 
claim.  The veteran should also be afforded a VA psychiatric 
examination.

In a November 1998 letter, a VA physician explained that the 
veteran had been followed at the Mental Health Clinic at VA 
Greater Nebraska Health Care System since the early 1990's, 
and had been followed in the Posttraumatic Stress Disorder 
Clinic since June 1996.  It does not appear, however, that 
these records have been obtained and associated with the 
claims file.  The VA is deemed to have constructive knowledge 
of these records and, in this case, has actual knowledge of 
their existence.  The Board regrets the delay associated with 
obtaining these records, but they must be associated with the 
claims file for consideration with this appeal.  See Veterans 
Claims Assistance Act of 2000; see also, Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.") 

The Board also observes that the veteran's most recent 
psychiatric examination was in January 1999.  Since he now 
claims that his symptoms due to posttraumatic stress disorder 
have worsened, the veteran should be scheduled for a VA 
psychiatric examination.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of VA treatment pertaining to the 
veteran's service-connected posttraumatic 
stress disorder.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  
The RO should ensure that the 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.

2.  The veteran should be examined by a 
VA cardiologist to determine whether his 
cardiovascular disorder was either caused 
or aggravated by his service-connected 
posttraumatic stress disorder.  The 
claims folder, including a copy of this 
remand, should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
cardiovascular disorder: (1) is causally 
or etiologically related to his service-
connected posttraumatic stress disorder; 
or (2) has been aggravated by his 
service-connected posttraumatic stress 
disorder.  If aggravation is found, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.  The examiner should attempt 
to reconcile the conflicting opinions 
contained in the medical evidence 
discussed above.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report.

3.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
to determine the nature and severity of 
his posttraumatic stress disorder.  The 
claims folder and a copy of this remand 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination, and all 
necessary tests and studies should be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV), including an 
explanation of what the assigned code 
means.  If psychiatric disorders are 
diagnosed other than posttraumatic stress 
disorder, the examiner should comment as 
to which of the veteran's symptomatology 
and/or social and occupational impairment 
is attributable to posttraumatic stress 
disorder as opposed to any nonservice-
connected condition(s).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the examiner 
should express an opinion regarding the 
overall degree of impairment resulting 
from the veteran's posttraumatic stress 
disorder and its effect on his ability to 
work.  The examination report must 
include the rationale for all opinions 
expressed.

4.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for a cardiovascular 
disorder as secondary to a service-
connected disability, as well as his 
claim of entitlement to an increased 
evaluation for posttraumatic stress 
disorder.  If either benefit sought is 
not granted, the veteran and his attorney 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to provide due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on each matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




